DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
130
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0090], lines 12-13, the reference character 26’ was used to describe both the gaps/chambers and the panel.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,439,716 to Larsen.

Regarding claim 13, Larsen discloses a spacer (16) for an insulated glazing unit, comprising a single metal sheet (Column 4, lines 65-67) formed into a structure comprising: an elongate corrugated portion (18) comprising two or more longitudinal ridges (ridges, Fig.4); a first elongate lateral wall (20 on left), having a major planar portion (vertical portion of 20) and extending from a first major edge of the corrugated portion (19); a second lateral elongate wall (opposite 20), having a major planar portion (vertical portion) and extending from a second major edge of the corrugated portion (opposite 19) in the same direction as the first elongate wall; a first lip (58, Fig.6) extending from the first elongate lateral wall opposite the corrugated portion and extending towards the second elongate lateral wall; and a second lip (58) extending from the second elongate lateral wall opposite the corrugated portion and extending towards the first elongate lateral wall and defining a gap (between 58 and 58, Fig.6) between the first lip and the second lip; the corrugated portion comprising two or more longitudinal ridges (left and right ridge X, X, Fig.4), with a first lateral valley portion (left horizontal portion) between and connecting the first elongate lateral wall (20) and an adjacent ridge (19) and defining a first lateral valley (left horizontal portion), a second lateral valley portion (right horizontal portion) between and connecting the second elongate lateral wall (20 on right, Fig.4) and an adjacent ridge (right 19) and defining a second lateral valley (right horizontal), and one or more central valley portions (lower portions between 92 and X) between and connecting adjacent longitudinal ridges and defining one or more central valleys (lower portions between 92 and X), each ridge comprising a plurality of wall (sidewalls of each ridge), with peak portions connecting adjacent walls (92).  
Regarding claim 14, wherein a major planar portion of the first elongate lateral wall is parallel to a major planar portion of the second elongate lateral wall (20/20; 52/52, Fig. 4 and 6)  
Regarding claim 17, a method of preparing an insulating glazing unit, comprising affixing a spacer according to claim 13 (see claim 13) between a first glazing panel (10) and a second glazing panel (12) with the spacer affixed with an adhesive (38) to marginal portions of a major surface of the first panel and the second panel, holding the first and second panels in a spaced-apart configuration, thereby defining a compartment (area between panels 10 and 12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,439,716 to Larsen in view of US 6,131,364 to Peterson.

Regarding claims 1 and 15, Larsen discloses an insulating glazing unit comprising: a first panel (10) and a second panel (12), the first panel having a first major surface (left surface of 10, Fig.4) and an opposite second major surface (right surface of 10, Fig.4) and marginal edges (edge of 10), the second panel having a first major surface (left side of 12, Fig.4) and an opposite second major surface (right side of 12, Fig.4) and marginal edges (edge of 12); a metal spacer (16) formed from a single metal sheet (Column 4, lines 65-67), having an internal side (top of 16) and an opposite external side (bottom of 16), affixed with adhesive (21, 38) to marginal portions of surface 2 of the first panel and surface 3 of the second panel and supporting the first and second panel in a spaced-apart configuration (Fig.4), with the internal side of the metal spacer, surface 2 of the first panel, and surface 3 of the second panel defining a sealed compartment (compartment between the window panes), the metal spacer comprising: a first wall (52, Fig.6) on a first lateral side of the spacer adjacent to surface 2 of the first panel, having a major planar portion (52) and comprising a first lip (58) extending from an inward side of the first wall toward surface 3 of the second panel; a second wall (opposite 52, Fig.6) on a second lateral side of the spacer opposite the first wall and adjacent to surface 3 of the second panel, having a major planar portion (52) and comprising a second lip (opposite 58) extending from an inward side of the second wall toward surface 2 of the first panel, wherein the first and second lips define a gap (gap between 58 and 58, Fig.6) opening into the compartment, and a central portion (lower ridge wall of 16, Fig.4) extending from a marginal side of the first wall opposite the first lip to a marginal side of the second wall opposite the second lip, comprising two or more longitudinal ridges (X, X, Fig.4) with a first lateral valley portion (left horizontal) between and connecting the first wall (left 20) and an adjacent ridge (19) and defining a first lateral valley (horizontal adjacent left 20) on the internal side of the spacer, a second lateral valley portion (right horizontal) between and connecting the second wall (right 20) and an adjacent ridge (right 19) and defining a second lateral valley (right horizontal) on the internal side of the spacer, and one or more central valley portions (valleys between X, 92, and X) between and connecting longitudinal ridges and defining one or more central valleys (portions between X, 92, X) on the internal side of the spacer, each ridge comprising a plurality of walls (sidewalls and X, 92, X) comprising parallel portions parallel to each other, with peak portions (X, 92, X) connecting adjacent walls (19/23; 19,25; 18); and desiccant (42) disposed in a central valley.  
Larsen discloses the ridges having sidewalls and peak connecting walls, but do not disclose parallel portions parallel to each other, with peak portions connecting adjacent walls.
Peterson discloses the ridges (86, 88) having sidewalls (vertical, parallel walls, Fig.4) and peak connecting walls (86/88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the sidewalls of the ridges of Larsen as parallel sidewalls as taught by Peterson so to enable one to add more ridges, thereby increasing the distance heat would have to transfer through the metal spacer, making the spacer more effective in preventing heat transfer between the panes.
Regarding claim 2, Larsen does not disclose wherein the first and second lateral valleys are free of desiccant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have reduced the amount of material needed to fill the spacer knowing that with less material/cost-saving leads to the spacer losing stiffness and strength of the metal spacer.
Regarding claim 3, Larsen discloses wherein the first wall is substantially parallel to the first panel and the second wall is parallel to or substantially parallel to the first panel (20/52 parallel to 10/12).  
Regarding claim 5, Larsen in view of Peterson discloses wherein the planar portions of the walls of the ridges are parallel to the planar portion of the first wall, the second wall, or both the first and second walls (walls of ridges are parallel to walls and panes).  
Regarding claims 6 and 16, Larsen discloses wherein one or more of the peak portions and/or one or more of the valley portions comprises a flat portion (X, 92, X, Fig.4) perpendicular to, or substantially perpendicular to the walls of the ridges (Peterson teaches the parallel walls which the flat portions are perpendicular to).  
Regarding claim 7, Peterson discloses further comprising a lateral fold extending from the first wall to the first lateral valley and/or from the second wall to the second lateral valley at an angle of less than 90 degrees from a plane of the planar portion of the first and/or second wall (the angled wall beneath 48, Fig.4). 
Regarding claim 8, Larsen discloses wherein the adhesive between surface 2 of the first panel and the first wall adjacent to the first panel covers at least a portion of the external side of the first lateral valley portion (Fig.4), and the adhesive between surface 3 of the second panel and the second wall adjacent to the second panel covers at least a portion of the external side of the second lateral valley portion (Fig.4), and wherein a remainder of the external side of the spacer is in contact with a gas (lower portion of 16 is exposed to air).
Regarding claim 9, Larsen discloses wherein the width of the spacer is no more than 35% the linear width of the metal folded to form the spacer (the spacer in Fig.4 clearly has a width no more than 35% of the full length of the spacer).  
Regarding claim 10, Larsen discloses wherein the spacer comprises three longitudinal ridges (X, 92, X).  
Regarding claim 11, Larsen discloses wherein the spacer forms a contiguous frame surrounding, and forming an airtight seal about the compartment (spacer is sealed and extends perimeter of the panels).  
Regarding claim 12, Larsen discloses wherein the adhesive comprises a polyisobutylene portion (38; Column 5, lines 51-52) and a silicone portion (21, Column 8, line 5).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,439,716 to Larsen in view of US 6,131,364 to Peterson in view of US 5,377,473 to Narayan et al.

Regarding claim 4, Larsen discloses ridges but does not disclose wherein the height of the ridges ranges from 50% to 80% of the height of the spacer.  
Narayan et al. disclose wherein the height of the ridges ranges from 50% to 80% of the height of the spacer (Fig.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the ridges of the spacer of Larsen having a desired height as taught by Narayan so to increase the amount of material used thereby increasing the distance heat/cold will need to travel to get from one panel to the other, effectively increasing the thermal properties of the spacer.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,439,716 to Larsen.
Regarding claim 18, Larsen discloses depositing a desiccant to one or more of the central valleys within the compartment (42), but does not disclose leaving the lateral valleys of the compartment free of desiccant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have reduced the amount of material needed to fill the spacer knowing that with less material/cost-saving leads to the spacer losing stiffness and strength of the metal spacer.
Regarding claim 20, Larsen discloses applying adhesive (38, 21) to the spacer (16), bending the spacer to align with marginal portions of the panels, and affixing the spacer between the first glazing panel and the second glazing panel (Fig.4).
Larsen does not specifically disclose the operations in the order claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the adhesive to the spacer prior to bending such that when the spacer is bent, the spacer can be applied directly to the pane, which in turn will prevent the spacer from resiliently moving out of the desired 90-degree angle of the bend.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,439,716 to Larsen in view of US 5,813,191 to Gallagher.

Regarding claim 19, Larsen discloses the bending of the spacers, but does not disclose the nicking of the lips or the walls adjacent the lips of the spacer.
Gallagher discloses nicking or cutting (322, Fig.12) the spacer including the lips to enable bending.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provide nicks or cuts as taught  by Gallagher to the spacer of Larsen to allow bending of the spacer while preventing deformation of the spacer due to the bending of the sidewalls and lips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635